EXHIBIT 99 FARMER MAC NEWS FOR IMMEDIATE RELEASE CONTACT November 9,2009 Mary Waters Farmer Mac 202-872-7700 Farmer Mac Reports Third Quarter GAAP Earnings of $18 Million Balance Sheet Further Strengthened as Capital Surplus Reaches $126 Million Washington, DC – The Federal Agricultural Mortgage Corporation (Farmer Mac; NYSE: AGM and AGM.A) today reported continued progress during third quarter 2009,as the Corporation showed strong GAAP earnings for the third straight quarter, improved its risk bearing capacity and strengthened its balance sheet. For third quarter 2009, Farmer Mac’s net income available to common stockholders was $17.9million ($1.74per diluted common share), compared to the third quarter 2008 net loss of $106.1million ($10.55 per diluted common share).Third quarter results bring Farmer Mac’s net income for the nine months ended September 30, 2009 to $76.8 million, compared to a net loss for the same period in 2008 of $93.0million.Farmer Mac’s core earnings were $1.3 million and $10.8 million, respectively, for the three and nine month periods ended September 30, 2009, compared to losses of $90.4 million and $72.7 million, respectively, for the three and nine month periods ended September 30, 2008.Third quarter 2009 core earnings were driven by increased guarantee and commitment fees and net interest spread.Third quarter 2009 GAAP and core earnings were reduced by provisions for losses of $3.2million, compared with recoveries of $6.2million of previously recorded provisions for losses in second quarter 2009.For the nine months ended September 30, 2009, the net provisions for losses totaled $3.0 million, compared to provisions of $0.6million for the same nine-month period in 2008. Farmer Mac President and Chief Executive Officer Michael Gerber stated, “We continue to make strides to improve the risk bearing capacity of the Corporation and strengthen the balance sheet while remaining focused on fulfilling our mission.Our capital surplus has grown to $126 million, up from $100million as of June30, 2009 and $13million as of
